      Case 1:19-cv-00010 Document 40 Filed on 08/04/20 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     August 04, 2020
                              UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

JAMES THATCHER,                                 §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 1:19-CV-10
                                                §
DARGEL BOATS, INC., et al,                      §
                                                §
        Defendants.                             §

                                           ORDER

        In November 2018, Plaintiff James Thatcher filed his Original Petition (Doc. 1-4),

alleging a products liability claim stemming from a boating accident. Defendant Yamaha Motor

Corporation, U.S.A. (Yamaha) removed the case and then, after ample time for discovery had

elapsed, moved for summary judgment. (Notice of Removal, Doc. 1; Motion, Doc. 36)

        Thatcher filed no response to the Motion.

        In June 2020, the Magistrate Judge issued his Report and Recommendation

recommending that the Court grant Yamaha’s Motion and enter summary judgment against

Thatcher as to all his claims. (Doc. 37)

        Thatcher timely filed objections to the Report and Recommendation, arguing only that

his failure to file a response to the Motion stemmed from a “calendaring mistake” and that the

Magistrate Judge applied the incorrect evidentiary standard. (Doc. 38, 2)

        The Court has conducted a de novo review of the Motion, the briefing of the parties, the

record in this case, and the applicable law. The Court concludes that the Magistrate Judge

applied the correct evidentiary standard and that Thatcher did not present good cause for his

failure to file a response.

        Accordingly, the Court OVERRULES Thatcher’s objections and ADOPTS the Report

and Recommendation.



1/2
      Case 1:19-cv-00010 Document 40 Filed on 08/04/20 in TXSD Page 2 of 2




       As a result, it is:

       ORDERED that Yamaha Motor Corporation, U.S.A.’s Motion for Summary Judgment

(Doc. 36) is GRANTED; and

       ORDERED that all of Plaintiff James Thatcher’s causes of action are DISMISSED

WITH PREJUDICE.

       The Clerk of Court is directed to close this matter.

       SIGNED this 4th day of August, 2020.


                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




2/2
